DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “causing the firmware” in line 9 should be replaced with “causing firmware”, and 
The phase “after firmware” in line 11 should be replaced with “after the firmware”. 
 Appropriate correction is required.

Response to Arguments
	Applicant's arguments filed on 03/07/2022 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior arts of record do not teach “a virtual endpoint configured in a PCIe switch” (Remarks page 5-6).
2.	Prior arts of record do not teach “wherein regarding the communication between the PCle switch and the host, when the host of the electronic device starts, the virtual endpoint in the PCle switch is discovered in a PCle standard enumeration process, so that the host sends the SES instruction to the virtual endpoint” (page 6).
In response to argument ‘1’, Examiner respectfully traverses. Hirano discloses the PCIe switch in figure 27. Hirano further discloses the controller 20 which is configured in the PCle switch (see fig. 27), receiving an instruction sent by the host (par. 210 “write command”). The controller 20 is a virtual endpoint because it virtualizes the capacity of the virtual volumes and allocates a storage area from a pool to access from the host 2702 (207). Daniel also discloses a virtual endpoint (fig. 5, 502, fig. 6 “PCIe 
In response to argument ‘2’, Examiner respectfully traverses. In the same field of art (PCIe bus system), Daniel discloses a mechanism for detecting, associating, establishing, and executing an optimal virtualization protocol between a host and a given virtualized device (abstract). In one embodiment, Daniel further discloses that, regarding the communication between a PCle switch (fig. 5 PCIe HBA 500. Note: It includes a PCIe switching component 501, par. 62) and a host (fig. 1, 4 “host system”), when the host of the electronic device starts (par. 64 “during host boot-up”), a virtual endpoint in the PCle switch (fig. 6 “PCIe Endpoint 601”) is discovered in a PCle standard enumeration process (“During host boot-up and enumeration of the PCI bus, the host software discovers PCIe switch 501, the PCIe upstream Port 602, and the multi-function PCIe Endpoint 601”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirano/Lin and Daniel, by comprising wherein regarding the communication between the PCle switch and the host, when the host of the electronic device starts, the virtual endpoint in the PCle switch is discovered in a PCle standard enumeration process, so that the host sends the SES instruction to the virtual endpoint. The motivation is to improve the reliability of the system.
Therefore, the rejections are sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lin and further in view of Daniel.
As to claim 1, Hirano discloses a chassis (fig. 27-28, chassis 10, 12), communicating with an electronic device through a Peripheral Component Interconnect-Express (PCle) link, wherein the chassis comprises:
	at least one PCle device (memory unit 2722);
	a PCle switch (PCIe switch 2711/2802 and other components), including an upstream bridge port (channel control unit 2534) for connecting with a host of an electronic device (par. 149) and at least one downstream bridge port for connecting with the PCle device (Note: PCIe switch port to memory 2722); and
	a virtual endpoint (Controller 20 of “virtual volume”, par. 148), configured in the PCle switch (fig. 27), receiving an instruction sent by the host (par. 210 “write command”), causing the firmware (fig. 45) in the PCle switch to execute the instruction (“stores the write data”), and feeding back an execution result to the host after the firmware in the PCle switch generates an execution result according to the instruction (“sends a completion report to the host computer.
Hirano does not disclose the step of receiving an SEC instruction as claimed. In the same field of art (storage system), Lin discloses a chassis monitoring system which includes an electronic device and a chassis including a SAS expander (abstract). In one embodiment, Lin discloses an endpoint (fig. 3), configured in the PCle switch (expander 121), receiving an SCSI enclosure service (SES) instruction sent by a host (S301, host device 110), causing the firmware in the PCle switch to execute the SES instruction (S303), and feeding back an execution result to the  host after the firmware in the PCle switch generates an execution result according to the SES instruction, so that the host monitors the chassis according to the execution result (S305). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirano and Lin, by 
Hirano/Lin does not disclose wherein regarding the communication between the PCle switch and the host, when the host of the electronic device starts, the virtual endpoint in the PCle switch is discovered in a PCle standard enumeration process, so that the host sends the SES instruction to the virtual endpoint. In the same field of art (PCIe bus system), Daniel discloses a mechanism for detecting, associating, establishing, and executing an optimal virtualization protocol between a host and a given virtualized device (abstract). In one embodiment, Daniel discloses that, regarding the communication between a PCle switch (fig. 5 PCIe HBA 500) and a host (fig. 4 “host system”), when the host of the electronic device starts (par. 64 “during host boot-up”), a virtual endpoint in the PCle switch (fig. 6 “PCIe Endpoint 601”) is discovered in a PCle standard enumeration process (“During host boot-up and enumeration of the PCI bus, the host software discovers PCIe switch 501, the PCIe upstream Port 602, and the multi-function PCIe Endpoint 601”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirano/Lin and Daniel, by comprising wherein regarding the communication between the PCle switch and the host, when the host of the electronic device starts, the virtual endpoint in the PCle switch is discovered in a PCle standard enumeration process, so that the host sends the SES instruction to the virtual endpoint. The motivation is to improve the reliability of the system.
As to claim 3, Hirano/Lin/Daniel discloses the chassis according to claim 1, wherein the PCle switch executes the SES instruction through a management thread created by the firmware (Hirano, par. 28 “management personel”).
As to claim 5, Hirano/Lin/Daniel discloses the chassis according to claim 1, wherein the PCle device includes a PCle SSD, a PCle GPU card, a PCle NIC card, or a PCle switch (Hirano, par. 142 “SSD”, PCIe switch 2711).
As to claim 6,  Hirano/Lin/Daniel discloses the chassis according to claim 1, wherein the virtual endpoint further receives a designated instruction sent by the host to cause the firmware in the PCle switch to execute the designated instruction, and feeds back an execution result to the host after the firmware in the PCle switch generates the execution result according to the designated instruction, so that the host obtains designated information of the chassis or the PCle switch according to the execution result (Lin, fig. 3).
As to claim 7,  Hirano/Lin/Daniel discloses a chassis monitoring system, comprising:
	a chassis according to claim 1; and
	an electronic device (Hirano, fig. 28 controller 20), communicating with the chassis through a PCle link (the link between PCIe control unit 2539 and PCIe switch 2802), sending an SES instruction to the virtual endpoint, obtaining an execution result of the SES instruction through the virtual endpoint, and monitoring the chassis according to the execution result (Lin, fig. 3).
	As to claim 8, Hirano/Lin/Daniel discloses the chassis monitoring system according to claim 7, wherein the electronic device displays the execution result for monitoring the chassis (Lin, par. 28 “displayed through the application of the electronic device 110”).
As to claim 9, all the same elements of claim 1 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.
Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano in view of Lin/Daniel and further in view of Khanvilkar et al (20120072924, Khanvilkar).
As to claim 2, Hirano/Lin/Daniel discloses the chassis according to claim 1, but does not disclose the features in claim 2.  In the same field of art (storage system), Khanvilkar discloses a storage system 
As to claim 10, all the same elements of claim 2 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 10.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.P/Examiner, Art Unit 2184    


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184